Title: Tristram Dalton to John Adams, 11 Jul. 1786
From: Dalton, Tristram
To: Adams, John


          
            
              Dear Sir
            
            

              Boston

              July. 11th. 1786
            
          

          This morning has honored me with your most esteemed favor of the
              26th May—for which be pleased to accept my sincere
            than[ks.]
          All on this side of the Atlantic, who speak of the affairs of these
            United States, joyn in the Opinion you express, “that they must soon take a turn for the
            better or become much worse—
          Most of our Citizens appear too unconcerned, falsely supposing that they now sit, in safety, under their own vines—and that there are none
            to make them afraid—No People ever had a fairer opportunity to be what they have
            anxiously wished to be—None ever neglected their interests more—
          Jealousy—Pride & Luxury—an unbounded Thirst for baneful Commerce—want of attention to the internal
            resources of their Country—an insensibility of our truly independent Situation—with a
            great disregard to the importance of establishing a fair national Character—seems to
            pervade the Continent—From the seeds of division among us, much is to be dreaded—The
            popular disposition to reduce the payment of our domestic Debt to nothing is
            a fruitful Subject for those, who wish us ill, to work upon—while Men of Honor and
            Friends to their Country execrate the Idea of such public Injustice—You presume that the
            Impost of 5 ⅌ Cent is granted to Congress—considering that our political Salvation so
            much depended upon it, there was the utmost reason to expect it—This Commonwealth has
            freely granted it agreeably to the requisitions made by Congress—all the States have
            passed grants thereof, but some with one restriction & some with others, that
            prevent its operation—New York is the farthest from their duty— even to an Absurdity for
            that State—well known for regarding their own particular interest—Congress have rejected
            their Bill that lately passed
           This Commonwealth has, in the late session of their General Court,
            granted to Congress the supplementary Aid required by them— We anxiously wait the
            Completion of these measures—the consequence of neglecting which Congress has pointed
            out very fully, in their resolves of the past year
          The G Court of this State, in their late session, which ended on
            Saturday Evening being adjourned to the 31st of Jany discarded, by a great majority, a proposal to emit a paper
            currency—and another for making real & personal Estate a tender in
            payment of Debts—
          A bill passed, to suspend totally the Navigation Act untill the
            other States adopt similar measures—this Act was a favorite one of mine—and the
            suspension of it, altho’ the few neighbouring States who had passed like laws had
            repealed them, gives me much uneasiness—I even fancied good effects began to flow from
            it—our large Vessells, lain by for a long time, were hired & hiring to freight
            Timber and other bulky articles to Ireland &c our smaller ones enjoyed,
            uninterrupted, a snug business—Our importations from G Britain greatly lessened. and our
            trade becoming more safe, if not more extensive—indeed I had formed an idea that the
            Government was, in fact, bettered by this restraint—and that the continuance of it might
            be a considerable mean of saving us from oursleves— —Now
            the door is again open’d for British Factors—British GewGaws British Manners &
            Customs—of all which our fellow Citizens are too fond & from which, I thought,
            we were, in some degree, weaned—My Sentiments on this head are unpopular— —the Country
            people are lead into an belief that their produce will fetch more money—and
            that Silver will be plenty in our Streets—May they not see the contrary—it may be
            expected that our importations, which began to be moderate, will encrease—and that the
            little remaining specie among us will be drained in payment for necessaries that we
            could furnish ourselves with— or for trifles that a people, situated as we are, are
              better without—
          From the Treaty of Peace being laid before the General Court I
            have, uniformly, opposed the Measures taken to prevent
            the admission of Tories—and the last year had the Success, in the House of
            Representatives, to obtain a bill repealing these obnoxious Laws—This was stopped at the
            Senate—tired with my endeavours, I have not called up the bill in the late session—but
            have charged myself to do it the beginning of the next—I do not know of any law to
            prevent the recovery, in our Courts, of British Debts—
            The interest due upon those recovered is to be calculated and intered on record—and, if
            a negotiation of this article between the Courts of the U States & of G Britain,
            which was expected, should determine the payment thereof, an execution may be taken out
            to the amount without a new trial—
          That the British Merchants should be cautious of such as are
            connected with America may be a point of prudence but it is unreasonable to stamp a
            Nation’s Character with infamy because a few, otherwise unnoticed, persons have been imprudently credited to large amounts—Any American who
            shewed his face in England immediately after the peace took place, and asked for goods,
            was entrusted—As might have been expected, most of them failed, and brought ruin on
            their Creditors—what is this to a nation?—To speak confidentially my opinion, this
            Nation must be in a much worse condition than even her enemies wish her, whenever her
            Character depends upon the conduct, of, not only a few paltry traders, but, even the
            whole commercial Line—Great & valuable I esteem this part of the
            community—but by no means the most considerable Among many respected Characters who
            differ from me in the Act against the Tories—and in the Navigation Act, I am sorry to
            find our Friends—Tufts and Cranch, of the Senate—Even their Authority does not induce me
            to alter my opinion—I confess it ought to create a diffidence—
          Pardon my detaining you so long on Subjects that you are infinitely
            better informed of—and be pleased to accept of my sincerest wishes for your
            success in your public negotiations—and for happiness in your private life—for with the
            highest regards, I am, / Dear Sir / Your obliged Friend / And most hble Servant
          
            
              Tristram Dalton
            
          
        